Per Curiam.
The practice of the merchants of Philadelphia to charge interest on their accounts after six months, has endured for more than half a century; and it is so universal that their customers deal with them avowedly on the basis of it, so that it necessarily enters into the contract as a part of it. It is so notorious as to be recognised abroad; as may be seen in Bispham v. Pollock, (1 M’Clean’s Rep. 411), in which the Circuit Court of the United States for the district of Indiana, left its existence, as the existence of every foreign law must be left, to the jury. Its existence is so notorious at home, however, that we are bound to take notice of it as a part of our law. That it has not sooner been directly recognised by judicial decision, has arisen from the fact that it has not before been thought a subject of dispute; but the principle is as well known and observed in the collection of merchants’ debts, as any other custom peculiar to the state.
Judgment affirmed.